Appeal by defendant in Action No. 1 (pending in the Supreme Court, Kings County) and plaintiff in Action No. 2 (pending in the Civil Court of the City of New.York, New York County) from an order of the Supreme Court, Kings County, dated August 2, 1972, which granted respondent’s motion (1) to remove Action No. 2 to the Supreme Court, Kings County, and (2) to consolidate the actions. Order modified by (1) adding to the first decretal paragraph thereof, immediately after the word “ granted ”, the words: “to the following extent ”; (2) striking from the second decretal paragraph thereof the words, "consolidated into the above-entitled action No. 1” and substituting therefor the words.“a joint trial of the two actions shall be held”; and (3) striking from the last decretal paragraph the words “ as consolidated ”. As so modified, order affirmed, without costs. In our view, common questions of law and fact are involved in the actions instituted by each of the parties (see CPLR 602). We believe that the most expeditious method of handling these actions is by means of a joint trial. Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.